PER CURIAM.
We have for review the decision in Brown v. State, 24 Fla. L. Weekly D2753, — So.2d -, 1999 WL 1112715 (Fla. 1st DCA Dec.8, 1999), in which the First District held that section 775.082(8)(a)2.a., Florida Statutes (1997), which provides for a life sentence for prison releasee reoffen-ders who commit “a felony punishable by life,” applies both to life felonies and first degree felonies punishable by imprisonment for a term of years not exceeding life. The district court also upheld the constitutionality of section 775.082(8), and certified that issue for our review. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
We upheld the statute’s constitutionality in State v. Cotton, 769 So.2d 345, 349-50 (Fla.2000). We have also recently approved of the district court’s holding in Brown in Knight v. State, 808 So.2d 210 (Fla.2002), a case presenting the same issue.
Accordingly, we approve the decision of the district court on the authority of Cotton and Knight.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.